Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Amendment
The amendment filed August 3rd, 2022 has been entered. Claims 1-20 remain pending in the application. Examiner decided to withdraw claim objections because applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 3rd, 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter "Shedd"), in view of Krish et al. USPGPUB 2016/0312140 (hereinafter "Krish”), further in view of Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”).
Regarding claim 1, Shedd teaches a liquid management system (Col. 29, Line 
23-25 "cooling apparatuses (cooling systems) and methods described herein are suitable for a wide variety of applications, ranging from cooling electrical devices..."), configured to be coupled to an information handling system (Col. 29, Line 27-34 "Examples of electrical devices that can be effectively cooled with the cooling apparatuses 1 and methods include densely packed servers in data centers, computers in distributed computing clusters, workstations in office buildings,... electronic communications equipment in cellular networks,... personal computers"), comprising:
a first impeller system that includes a first impeller (Col. 50, Line 64-65 "pump 20 can be a 1.5 HP vertical, multistage, in-line, centrifugal pump", wherein multistage, in-line centrifugal pump, is known in the art, of having two or more impellers, and since it’s a multistage impeller, it includes first and second impeller), wherein first impeller system is configured to:
to receive a flow of liquid to cool at least one component of the information handling system (Col. 44, Line 28-33 "The pump 20 [Col. 50, Line 64-65 "pump 20 can be a 1.5 HP vertical, multistage, in-line, centrifugal pump", wherein multistage, in-line centrifugal pump, is known in the art, of having two or more impellers, and since it’s a multistage impeller, it includes first and second impeller] can be configured to draw single-phase liquid coolant from the reservoir 200 and deliver a flow 51 of pressurized single-phase liquid coolant 50 to an inlet port 105 of a heat sink module 100", wherein "heat sink module 100 [is] mounted on heat generating surface 12...", such as surface of a processor 415 [Col. 44, Line 22-25 note that processor is a component of the information handling system, such as a CPU or GPU]); and
the first liquid transfer line and the second liquid transfer line (Paragraph (378) Col. 68, Line 1-7 “The primary cooling loop 300 includes a first pump 20-1 fluidly connected to a reservoir 200 and fluidly connected to three series-connected modular cooling line assemblies 303. The first modular cooling line assembly 303-1 includes two series-connected heat sink modules 100, the second modular cooling line assembly 303-2 includes two series-connected heat sink modules 100, and the third modular cooling line assembly 303-3 includes four series-connected heat sink modules 100”, wherein cooling line assemblies are interpreted as first liquid transfer line and second liquid transfer line) coupled to the second impeller system (Col. 50, Line 64-65 "pump 20 can be a 1.5 HP vertical, multistage, in-line, centrifugal pump", wherein multistage, in-line centrifugal pump, is known in the art, of having two or more impellers and since it’s a multistage impeller, it includes first and second impeller) and coupled to the information handling system (Col. 29, Line 23-25 "Examples of electrical devices that can be effectively cooled with the cooling apparatuses 1 and methods include densely packed servers in data centers, computers in distributed computing clusters, workstations in office buildings,... electronic communications equipment in cellular networks,... personal computers");
Shedd does not explicitly teach harvest, via rotation of the first impeller,
energy from the flow of liquid; a second impeller system that includes a second impeller, wherein the second impeller system is configured to: rotate, via at least a portion of the energy, the second impeller to create pressure difference between a first liquid transfer line and a second liquid transfer line, a shaft, coupled to the first impeller system and coupled to the second impeller system, configured to transfer the at least the portion of the energy to the second impeller system.
However, Krish teaches harvest, via rotation of the first impeller, energy from 
the flow of the liquid (Paragraph [0014] “the first fluid contacts the first impeller 20 transferring energy from the first fluid to the first impeller 20, which drives rotation of the first impeller 20 about the axis 22”);
a second impeller system that includes a second impeller (Paragraph [0014] 
second impeller), wherein the second impeller system is configured to: rotate, via at least a portion of the energy (Paragraph [0014] “A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26, which rotates the second impeller”),
the second impeller to create pressure difference between a first liquid transfer line and a second liquid transfer line (Paragraph [0014] “The rotation of the second impeller 26 then increases the pressure of the second fluid entering the hydraulic turbocharger 10 through the second inlet 18”),
a shaft, coupled to the first impeller system and coupled to the second impeller system (Paragraph [0014] “The wall 32 includes an aperture 34 that enables the shaft 24 (e.g., cylindrical shaft) to couple to the first and second impellers 20 and 26”),
	configured to transfer the at least the portion of the energy to the second impeller system (Paragraph [0014] “A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26”).
Shedd and Krish are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a 
person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and incorporating the rotational energy transfer and pressure difference, as taught by Krish.
One of ordinary skill in the art would have been motivated to improve the rotation of impellers to increase or decrease the pressure of the fluid, which in turn increases the efficiency of the fluid processing system by reducing the number of pumps in the parallel pumping system and/or by reducing energy use by one or more pumps, and it can also pump fluid at a higher flow rate, as suggested by Krish (Paragraph [0013] and [0014]).
Shedd, and Krish does not explicitly teach including creating a vacuum pressure within the second liquid transfer line to extract the liquid from the first liquid transfer line and the second liquid transfer line.
However, Harrington teaches including creating a vacuum pressure (Paragraph [0125] “The vacuum pump creates the pressure differential that causes the coolant to circulate through the system 2200”) within the second liquid transfer line to extract the liquid from the first liquid transfer line and the second liquid transfer line (Paragraph [0125] “The vacuum pump is connected to the vacuum line 2202 and its exhaust is outputted to the pressurized line 2204”, wherein vacuum line 2202 is interpreted as the first liquid transfer line and pressurized line 2204 is interpreted as second liquid transfer line, and Paragraph [0125] “The device 2608 is connected to main chamber 2206 via the condensation return line 2250, such that when the main chamber 2206 is under vacuum, there is a pressure differential of about 10 to 15 in Hg pushing the recovered coolant to the main chamber 2206”, wherein pushing coolant is interpreted as extracting liquid).	Shedd, Krish, and Harrington are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a 
person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating vacuum pressure, as taught by Harrington.
One of ordinary skill in the art would have been motivated to improve cooling system for large number of computers and to minimize the chances of leakage, as suggested by Harrington (Paragraph [0005] “what is needed is a compact cooling solution adaptable for up to a large number of computers, that combines and balances air-cooling capacity for low-intensity heat sources with cooling liquid-cooling capacity for high-intensity heat sources while using a minimum amount of cooling liquid flow, and that is reliable, leak-free and low in power consumption”, and Paragraph [0006]).

Regarding claim 2, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
	Krish further teaches wherein the shaft is further configured to rotate to 
transfer the at least the portion of the energy to the second impeller system (Paragraph [0014] “A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26”).

	Regarding claim 7, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
Shedd further teaches, a check valve configured to prevent at least a portion of the liquid from flowing back into the information handling system (Col. 88 Line 43-49 “The valve 60 can be disposed at least partially within the internal bypass 65 and can serve to restrict flow through the internal bypass 65, thereby controlling the proportion of coolant flow through the internal bypass, and as a result, the proportion of coolant flow through the plurality of orifices 155 along a standard flow path 66 through the heat sink module”, showing that the flow of fluid is restricted to one path, therefore restricting the flow in one direction going through heat sink module, wherein Col. 44, Line 28-33 “heat sink module 100 [is] mounted on heat generating surface 12…” such as surface of a processor 415 [Col. 44, Line 22-25 note that processor is a component of the information handling system, such as a CPU or GPU]).

	Regarding claim 8, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
	Krish further teaches, a check valve configured to prevent at least a portion of the liquid from flowing back into the first impeller system (Paragraph [0013] "to reduce or block hydraulic instabilities (e.g., back flow) from unequal pumping capacity, the fluid processing system may include valves and a controller that regulates flow rates and pump use", wherein the pump has first impeller).

	Regarding claim 12, Shedd teaches a method, comprising: receiving a flow of liquid to cool at least one component of an information handling system (Col. 44, Line 28-33 "The pump 20 [wherein Col. 50, Line 64-65 "pump 20 can be a 1.5 HP vertical, multistage, in-line, centrifugal pump", wherein multistage, in-line centrifugal pump, is known in the art, of having two or more impellers, and since it’s a multistage impeller, it includes first and second impeller] can be configured to draw single-phase liquid coolant from the reservoir 200 and deliver a flow 51 of pressurized single-phase liquid coolant 50 to an inlet port 105 of a heat sink module 100", wherein "heat sink module 100 [is] mounted on heat generating surface 12...", such as surface of a processor 415 [Col. 44, Line 22-25 note that processor is a component of the information handling system, such as a CPU or GPU]);
the first liquid transfer line and the second liquid transfer line (Paragraph (378) Col. 68, Line 1-7 “The primary cooling loop 300 includes a first pump 20-1 fluidly connected to a reservoir 200 and fluidly connected to three series-connected modular cooling line assemblies 303. The first modular cooling line assembly 303-1 includes two series-connected heat sink modules 100, the second modular cooling line assembly 303-2 includes two series-connected heat sink modules 100, and the third modular cooling line assembly 303-3 includes four series-connected heat sink modules 100”, wherein cooling line assemblies are interpreted as first liquid transfer line and second liquid transfer line) coupled to the second impeller system (Col. 50, Line 64-65 "pump 20 can be a 1.5 HP vertical, multistage, in-line, centrifugal pump", wherein multistage, in-line centrifugal pump, is known in the art, of having two or more impellers and since it’s a multistage impeller, it includes first and second impeller) and coupled to the information handling system (Col. 29, Line 23-25 "Examples of electrical devices that can be effectively cooled with the cooling apparatuses 1 and methods include densely packed servers in data centers, computers in distributed computing clusters, workstations in office buildings,... electronic communications equipment in cellular networks,... personal computers");
Shedd does not explicitly teach harvesting energy from the flow of the liquid via an impeller of a first impeller system; transferring, via at least one of a gear and a shaft, at least a portion of the energy from the flow of the liquid to an impeller of a second impeller system, different from the first impeller system; and rotating, via the at least the portion of the energy, the impeller of the second impeller system to create pressure difference between a first liquid transfer line and a second liquid transfer line.
However, Krish teaches harvesting energy from the flow of the liquid via an 
impeller of a first impeller system (Paragraph [0014] “the first fluid contacts the first impeller 20 transferring energy from the first fluid to the first impeller 20, which drives rotation of the first impeller 20 about the axis 22”);
transferring, via at least one of a gear and a shaft, at least a portion of the energy from the flow of the liquid to an impeller of a second impeller system, different from the first impeller system (Paragraph [0014] “A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26”); and
rotating, via the at least the portion of the energy (Paragraph [0014] “A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26, which rotates the second impeller”), 
the impeller of the second impeller system to create pressure difference between a first liquid transfer line and a second liquid transfer line (Paragraph [0014] “The rotation of the second impeller 26 then increases the pressure of the second fluid entering the hydraulic turbocharger 10 through the second inlet 18. Once pressurized, the second fluid exits the hydraulic turbocharger 10 as a high-pressure active fluid through a second outlet 30 for use in fluid processing system”).
Shedd and Krish are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and incorporating the rotational energy transfer and pressure difference, as taught by Krish.
One of ordinary skill in the art would have been motivated to improve the rotation of impellers to increase or decrease the pressure of the fluid, which in turn increases the efficiency of the fluid processing system by reducing the number of pumps in the parallel pumping system and/or by reducing energy use by one or more pumps, and it can also pump fluid at a higher flow rate, as suggested by Krish (Paragraph [0013] and [0014]).
Shedd, and Krish does not explicitly teach including creating a vacuum pressure within the second liquid transfer line to extract the liquid from the first liquid transfer line and the second liquid transfer line.
However, Harrington teaches including creating a vacuum pressure (Paragraph [0125] “The vacuum pump creates the pressure differential that causes the coolant to circulate through the system 2200”) within the second liquid transfer line to extract the liquid from the first liquid transfer line and the second liquid transfer line (Paragraph [0125] “The vacuum pump is connected to the vacuum line 2202 and its exhaust is outputted to the pressurized line 2204”, wherein vacuum line 2202 is interpreted as the first liquid transfer line and pressurized line 2204 is interpreted as second liquid transfer line, and Paragraph [0125] “The device 2608 is connected to main chamber 2206 via the condensation return line 2250, such that when the main chamber 2206 is under vacuum, there is a pressure differential of about 10 to 15 in Hg pushing the recovered coolant to the main chamber 2206”, wherein pushing coolant is interpreted as extracting liquid).	Shedd, Krish, and Harrington are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating vacuum pressure, as taught by Harrington.
One of ordinary skill in the art would have been motivated to improve cooling system for large number of computers and to minimize the chances of leakage, as suggested by Harrington (Paragraph [0005] “what is needed is a compact cooling solution adaptable for up to a large number of computers, that combines and balances air-cooling capacity for low-intensity heat sources with cooling liquid-cooling capacity for high-intensity heat sources while using a minimum amount of cooling liquid flow, and that is reliable, leak-free and low in power consumption”, and Paragraph [0006]).

Regarding claim 13, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
Krish further teaches wherein the transferring, via the at least one of the gear and the shaft, the at least the portion of the energy from the flow of the liquid to the second impeller includes the shaft rotating to transfer the at least the portion of the energy from the flow of liquid to the second impeller (Paragraph [0014] “As the first fluid enters the hydraulic turbocharger 10, the first fluid contacts the first impeller 20 transferring energy from the first fluid to the first impeller 20, which drives rotation of the first impeller 20 about the axis 22. A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26”).

Regarding claim 20, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
Shedd further teaches providing at least a portion of the liquid to a check valve (Col. 88 Line 43-45 “The valve 60 can be disposed at least partially within the internal bypass 65 and can serve to restrict flow through the internal bypass 65.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter "Shedd"), in view of Krish et al. (USPGPUB 2016/0312140 (hereinafter "Krish"), further in view of Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”), further in view of Goza USPGPUB 2007/0059839 (hereinafter "Goza”).
Regarding claim 3, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach a solenoid configured to prevent a rotation of the first impeller.
However, Goza teaches a solenoid configured to prevent a rotation of the first impeller (Paragraph [0020] Solenoid 210 is electronically connected to digital controller 150 and receives instructions from digital controller 150 on whether to open or close intermediate valve 220. Should a programmed set point actuate solenoid 210 into closing intermediate valve 220, the flow of primary stream 310 will terminate at intermediate valve 220, thereby terminating rotation of rotary meter 110).
Shedd, Krish, and Goza are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a 
person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the solenoid, as taught by Goza.
One of ordinary skill in the art would have been motivated to improve the flow of fluid by automatically limiting fluid flow when there is uncontrollable fluid flow as suggested by Goza (Paragraph [004]).

Claims 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter "Shedd"), in view of Krish et al. USPGPUB 2016/0312140 (hereinafter "Krish"), further in view of Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”), further in view of Marenco et al. USPGPUB 2017/0009773 (hereinafter "Marenco").
Regarding claim 4, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach a gear coupled to shaft; wherein diameter of the second impeller is equal to a diameter of the first impeller; and wherein, for a complete rotation of the first impeller, the gear causes more than a complete rotation of the second impeller.
However, Marenco teaches a gear coupled to shaft (Paragraph [0064] "the pump 10 includes at least one gearbox 18 which connects the actuation member 17a of the first shaft 15 to the actuation member 17b of the second shaft 16", wherein Paragraph [0061] "The first impeller 13 and the second impeller 14 are mounted respectively on a first shaft 15 and on a second shaft 16, distinct from each other" and actuation member 17a and 17b are gears Paragraph [0062] in a gearbox 18 Paragraph [0064]); wherein a diameter of the second impeller is equal to a diameter of the first impeller (Paragraph [0070] "The first chamber 24 and the second chamber 25 are suitable to contain the first stage 11 and the second stage 12 and are suitably sized", wherein Paragraph [0061] "the first stage 11 and second stage 12 respectively comprise a first impeller 13 and second impeller 14", showing that impellers are sized in any way necessary for a given application); and wherein, for a complete rotation of the first impeller, the gear causes more than a complete rotation of the second impeller (Paragraph [0087] "As best seen in FIG. 3, the gearbox 18 includes a large gear 17b mounted on the shaft 15 of the first stage of the pump and a smaller gear 17a mounted on the shaft 16 of the second stage of the pump. The ratio of the gears 17a, 17b defines the ratio of the speeds of rotation of their respective shafts").
Shedd, Krish, and Marenco are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person or ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the gear coupled to shaft, as taught by Marenco.
One of ordinary skill in the art would have been motivated to improve performance required for delivery, the machine has to be adequately sized, increasing the geometric sizes and/or preparing the machine with an adequate number of stages, as suggested by Marenco (Paragraph [0017]).

Regarding claim 17, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
Krish further teaches wherein the transferring, via the at least one of the gear and the shaft, the at least the portion of the energy from the flow of the liquid to the impeller of the second impeller system includes transferring, via at least the gear, the at least the portion of the energy from the flow of the liquid to the impeller of the second impeller system (Paragraph [0014] “As the first fluid enters the hydraulic turbocharger 10, the first fluid contacts the first impeller 20 transferring energy from the first fluid to the first impeller 20, which drives rotation of the first impeller 20 about the axis 22. A shaft 24 transfers this rotational energy from the first impeller 20 to the second impeller 26”).
The combination does not explicitly teach wherein a diameter of the impeller of the second impeller system is equal to a diameter of the impeller of the first impeller system; wherein, for a complete rotation of the impeller of the first impeller system, the gear causes more than a complete rotation of the impeller of the second impeller system.
However, Marenco teaches wherein a diameter of the impeller of the second impeller system is equal to a diameter of the impeller of the first impeller system (Paragraph [0070] "The first chamber 24 and the second chamber 25 are suitable to contain the first stage 11 and the second stage 12 and are suitably sized", wherein Paragraph [0061] "the first stage 11 and second stage 12 respectively comprise a first impeller 13 and second impeller 14", showing that impellers are sized in any way necessary for a given application);
wherein, for a complete rotation of the impeller of the first impeller system, the gear causes more than a complete rotation of the impeller of the second impeller system (Paragraph [0087] "As best seen in FIG. 3, the gearbox 18 includes a large gear 17b mounted on the shaft 15 of the first stage of the pump and a smaller gear 17a mounted on the shaft 16 of the second stage of the pump. The ratio of the gears 17a, 17b defines the ratio of the speeds of rotation of their respective shafts").
Shedd, Krish, and Marenco are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the gear coupled to shaft, as taught by Marenco.
	One of ordinary skill in the art would have been motivated to improve performance required for delivery, the machine has to be adequately sized, increasing the geometric sizes and/or preparing the machine with an adequate number of stages, as suggested by Marenco (Paragraph [0017]).

Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter "Shedd"), in view of Krish et al. USPGPUB 2016/0312140 (hereinafter "Krish"), further in view of Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”), further in view of Creamer USPGPUB 2017/0248346 (hereinafter "Creamer”).
Regarding claim 5, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the first impeller system includes multiple impellers.
	However, Creamer teaches wherein the first impeller system includes multiple impellers (Paragraph [0057] In a four-stage compressor, it will likely be preferable to have two impellers at one end of the shaft and two at the other).
Shedd, Krish, and Creamer are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the multiple impellers to the first impeller system, as taught by Creamer.
One of ordinary skill in the art would have been motivated to improve impeller system by spacing apart the two (or more) stages to provide a convenient location for introduction of additional fluid as suggested by Creamer (Paragraph [0057]).

Regarding claim 6, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
The combination does not explicitly teach wherein the second impeller system includes multiple impellers.
	However, Creamer teaches wherein the second impeller system includes multiple impellers (In a four-stage compressor, it will likely be preferable to have two impellers at one end of the shaft and two at the other Paragraph [0057]).
	Shedd, Krish, and Creamer are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the multiple impellers to the second impeller system, as taught by Creamer.
One of ordinary skill in the art would have been motivated to improve impeller system by spacing apart the two (or more) stages to provide a convenient location for introduction of additional fluid as suggested by Creamer (Paragraph [0057]).

Regarding claim 18, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach wherein the first impeller system includes a plurality of impellers that include the impeller of the first impeller system.
However, Creamer teaches wherein the first impeller system includes a plurality of impellers that include the impeller of the first impeller system (“In a four stage compressor, it will likely be preferable to have two impellers at one end of the shaft and two at the other” Paragraph [0057]).
Shedd, Krish, and Creamer are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the multiple impellers to the first impeller system, as taught by Creamer.
One of ordinary skill in the art would have been motivated to improve impeller system by spacing apart the two (or more) stages to provide a convenient location for introduction of additional fluid as suggested by Creamer (Paragraph [0057]).

Regarding claim 19, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach wherein the second impeller system includes a plurality of impellers that include the impeller of the second impeller system.
However, Creamer teaches wherein the second impeller system includes a plurality of impellers that include the impeller of the second impeller system (“In a four stage compressor, it will likely be preferable to have two impellers at one end of the shaft and two at the other” Paragraph [0057]).
	Shedd, Krish, and Creamer are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the multiple impellers to the second impeller system, as taught by Creamer.
One of ordinary skill in the art would have been motivated to improve impeller system by spacing apart the two (or more) stages to provide a convenient location for introduction of additional fluid as suggested by Creamer (Paragraph [0057]).

Claims 9-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter "Shedd", in view of Krish et al. USPGPUB 2016/0312140 (hereinafter "Krish"), further in view of Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”), further in view of Kelley et al. USPGPUB 2009/0201644 (hereinafter "Kelley”).
		Regarding claim 9, Shedd, Krish, and Harrington teaches all of the features with respect to claim 1 as outlined above.
	The combination does not explicitly teach a temperature measurement device configured to determine a temperature associated with the second liquid transfer line.
	However, Kelley teaches a temperature measurement device ("The control system 108 can include… an air outlet temperature sensor 138" Paragraph [0016]) configured to determine a temperature associated with the second liquid transfer line ("The control system 108 can include… an air outlet temperature sensor 138 positioned at the air outlet 116" Paragraph [0016], wherein air outlet 116 shown in Fig. 1 is located near the coolant line 106 at the top of the computer cabinet 102, which is interpreted as the second liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c).
	Shedd, Krish, and Kelley are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
	Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the temperature measurement device, as taught by Kelley.
	One of ordinary skill in the art would have been motivated to improve cooling efficiency by determining whether heat transfer between the computer cabinet and the room is balanced as suggested by Kelley (Paragraph [0021]).

Regarding claim 10, Shedd, Krish, Harrington, and Kelley teaches all the features with respect to claim 9 as outlined above.
Kelley further teaches wherein the temperature measurement device includes at least one of a resistance temperature detector, a thermocouple, and a thermistor (Paragraph [0016] "The foregoing temperature sensors can include thermocouples, resistive temperature detectors, and/or other types of suitable temperature sensors known in the art").

Regarding claim 11, Shedd, Krish, Harrington, and Kelley teaches all the features with respect to claim 9 as outlined above.
Kelley further teaches wherein the temperature measurement device is coupled to the second liquid transfer line (Paragraph [0016] "The control system 108 can include… an air outlet temperature sensor 138 positioned at the air outlet 116", wherein air outlet 116 shown in Fig. 1 is located near the coolant line 106 at the top of the computer cabinet 102, which is interpreted as the second liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c).

Regarding claim 14, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach determining a first temperature associated with a first liquid transfer line; determining a second temperature associated with a second liquid transfer line, different from the first liquid transfer line; determining a difference between the second temperature and the first temperature; determining that the difference between the second temperature and the first temperature is greater than or equal to a threshold; in response to the determining that the difference between the second temperature and the first temperature is greater than or equal to the threshold, providing an alert.
However, Kelley teaches determining a first temperature associated with a first liquid transfer line (Paragraph [0016] "The control system 108 can include an air inlet temperature sensor 134 positioned at or near the air inlet 114", wherein air inlet 114 shown in Fig. 1 located near the coolant line 106 at the bottom of the computer cabinet 102, which interpreted as the first liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c);
determining a second temperature associated with a second liquid transfer line, different from the first liquid transfer line (Paragraph [0016] "The control system 108 can include… an air outlet temperature sensor 138 positioned at the air outlet 116", wherein air outlet 116 shown in Fig. 1 is located near the coolant line 106 at the top of the computer cabinet 102, which is interpreted as the second liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c);
determining a difference between the second temperature and the first temperature (Paragraph [0022] "In one embodiment, the processor 147 can calculate a temperature differential (ΔT) between the inlet temperature and outlet temperature as follows: ΔT=T IN −T OUT ");
determining that the difference between the second temperature and the first temperature is greater than or equal to a threshold (Paragraph [0022] “If ΔT is greater than a first threshold (ΔT1) for a period of time…”);
in response to the determining that the difference between the second temperature and the first temperature is greater than or equal to the threshold, providing an alert (Paragraph [0037] “For example, the alarm module 192 can compare the temperature differential ΔT determined by the calculation module 190 to a threshold value. If the average temperature exceeds the threshold value, the alarm module 192 can issue an alarm by raising a flag or by providing some other type of response. In response to the alarm flag, the display 148 (FIG. 1) can issue a notification by displaying a flashing message, sounding a horn, turning on a warning light, and/or providing another visual, tactile, and/or audible indicator.”).
Shedd, Krish, and Kelley are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the determining temperatures, and providing an alert, as taught by Kelley.
One of ordinary skill in the art would have been motivated to improve cooling efficiency by blocking the flow of fluid to heat exchanger when temperature difference is greater than a threshold as suggested by Kelley (Paragraph [0022]).

Regarding claim 15, Shedd, Krish, and Harrington teaches all of the features with respect to claim 12 as outlined above.
The combination does not explicitly teach determining a first temperature associated with a first liquid transfer line; determining a second temperature associated with a second liquid transfer line, different from the first liquid transfer line; determining a difference between the second temperature and the first temperature; determining that the difference between the second temperature and the first temperature is greater than or equal to a threshold; in response to the determining that the difference between the second temperature and the first temperature is greater than or equal to the threshold, ceasing the flow of liquid.
However, Kelley teaches determining a first temperature associated with a first liquid transfer line (Paragraph [0016] "The control system 108 can include an air inlet temperature sensor 134 positioned at or near the air inlet 114", wherein air inlet 114 shown in Fig. 1 located near the coolant line 106 at the bottom of the computer cabinet 102, which interpreted as the first liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c);
determining a second temperature associated with a second liquid transfer line, different from the first liquid transfer line (Paragraph [0016] "The control system 108 can include… an air outlet temperature sensor 138 positioned at the air outlet 116", wherein air outlet 116 shown in Fig. 1 is located near the coolant line 106 at the top of the computer cabinet 102, which is interpreted as the second liquid transfer line, where coolant lines 106 are split into three lines flowing coolant through each individual compartments 120a-c);
determining a difference between the second temperature and the first temperature (Paragraph [0022] "In one embodiment, the processor 147 can calculate a temperature differential (ΔT) between the inlet temperature and outlet temperature as follows: ΔT=T IN −T OUT ");
determining that the difference between the second temperature and the first temperature is greater than or equal to a threshold (Paragraph [0022] “If ΔT is greater than a first threshold (ΔT1) for a period of time…”);
in response to the determining that the difference between the second temperature and the first temperature is greater than or equal to the threshold, ceasing the flow of liquid (Paragraph [0022] “If ΔT is greater than a first threshold (ΔT1) for a period of time, then the processor 147 can cause one of the block valves 144a-d to at least partially close. For example, if the fourth block valve 144d is open, then the processor 147 can close the fourth block valve 144d and stop the flow of working fluid to the fourth heat exchanger 118d” and Paragraph [0023].)
Shedd, Krish, and Kelley are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, and Krish, and incorporating the determining temperatures, and ceasing the flow of liquid, as taught by Kelley.
One of ordinary skill in the art would have been motivated to improve cooling efficiency by keeping the temperature difference between the liquid transfer lines in a desired range as suggested by Kelley (Paragraph [0025]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shedd et al. USP 9852963 (hereinafter “Shedd”), in view of Krish et al. (USPGPUB 2016/0312140 (hereinafter “Krish”), Harrington USPGPUB 2018/0035569 (hereinafter “Harrington”), and Kelley USPGPUB 2009/0201644 (hereinafter "Kelley"), further in view of Goza USPGPUB 2007/0059839 (hereinafter "Goza").
Regarding claim 16, Shedd, Krish, and Kelley teaches all of the features with 
respect to claim 15 as outlined above.
The combination does not explicitly teach wherein the ceasing of the flow of liquid includes a solenoid preventing a rotation of the impeller of the first impeller system.
However, Goza teaches wherein the ceasing of the flow of liquid includes a solenoid preventing a rotation of the impeller of the first impeller system (Solenoid 210 is electronically connected to digital controller 150 and receives instructions from digital controller 150 on whether to open or close intermediate valve 220. Should a programmed set point actuate solenoid 210 into closing intermediate valve 220, the flow of primary stream 310 will terminate at intermediate valve 220, thereby terminating rotation of rotary meter 110. Paragraph [0020]).
Shedd, Krish, Kelley, and Goza are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They relate to fluid pumping system.
Therefore, at the time of effective filing date, it would have been obvious to a 
person of ordinary skill in the art to modify the above liquid management system, as taught by Shedd, Krish, and Kelley, and incorporating the solenoid, as taught by Goza.
	One of ordinary skill in the art would have been motivated to improve the flow of fluid by automatically limiting fluid flow when there is uncontrollable fluid flow as suggested by Goza (Paragraph [004]).

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Midgley et al. [USPGPUB 2018/0279507] teaches A fluid conditioner 1 for use in a tank 110 containing electronic devices, immersed in fluid F, comprises a housing 10 having a chamber 38, an outlet 14, a heat exchanger 18 located in the chamber, and one or more pumps 16 such that the fluid passes into contact with the heat exchanger.
King et al. [USPGPUB 2006/0083636] teaches a pump assembly that includes a cam member arranged to rotate about an axis, and a piston pump having a cylinder body with a biased piston drivingly displaceable within the cylinder body and engageable with the cam member such that rotation of the cam member corresponds to reciprocating movement of the piston.
French Jr, et al. [USP 9301421] teaches the pump impeller mechanically coupled to the fan impeller such that rotating the fan impeller causes the pump impeller to rotate such that liquid is circulated in the closed loop liquid cooling system.
Eckberg et al. [USPGPUB 2013/0166094] teaches Improving the operating efficiency of a rear door heat exchanger, including: determining, by a ventilation management module, a temperature differential between two temperature sensors in the rear door heat exchanger.
Harrington [USPGPUB 2019/0110375] teaches a pump with two independent motors that propels a liquid from the suction inlet to the pressure outlet.
Xu [USPGPUB 2014/0124188] teaches liquid cooling system and a method for preventing leakage thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119 

/MOHAMMAD ALI/           Supervisory Patent Examiner, Art Unit 2119